DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 3/15/2021.

The application has been amended as follows: 
Claim 13: A non-transitory computer-readable medium having stored thereon, computer-executed instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising:
in a media content packaging and distribution system configured to manage distribution of one or more channels to be viewed on one or more of a plurality of consumer devices:
receiving a media feed and a first programming schedule of a first channel of the one or more channels from a source device;

recommending a media item of a plurality of media items for insertion in the media feed with respect to a received user preference, wherein the media item is recommended based on content context analysis;
selecting at least one pre-encoded media asset of the one or more pre-encoded media assets based on manipulation of the first programming schedule;
inserting the at least one pre-encoded media asset of the one or more pre-encoded media assets of a specified quality level of the plurality of quality levels and a specified content encryption mode of the plurality of content encryption modes in the media feed of the first channel,
wherein the one or more pre-encoded media assets are inserted based on an input on a notification associated with the recommended media item and one or more defined selection parameters, and
wherein the one or more defined selection parameters comprise one or more audience-based parameters that indicate an aggregate interest level of a plurality of users for a media item; and
creating a plurality of new channels based on the insertion of the at least one preencoded media asset in different channels of the one or more channels and based on the one or more defined selection parameters,
wherein the plurality of new channels is created based on a re-use of the at least one pre-encoded media asset for one or more of the plurality of new channels such that the plurality of new  a distribution network without being required to be re-encoded.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421